PER CURIAM:
Claimants brought this action to recover damages to their vehicle which occurred on November 10, 1991, when claimant Gladys Ferrebee was driving on Route 2 in New Martinsville, West Virginia Claimants’ 1986 Ford Van struck a broken piece of curb which was in claimant Gladys Ferrebee’s lane of travel. Both the right front and right rear tires and rims were damaged. The piece of concrete also flipped up and cracked the running boards of the van. Claimants incurred damages in the amount of $611.18. Their insurance policy has a $500.00 deductible clause.
Respondent has provided information to the Court that it is responsible for the maintenance of the curb and sidewalk at this particular location in New Martinsville. The curb was in need of repair at the time that claimants’ van received damages.
The Court is of the opinion that claimants have established the at the curb was in a state of disrepair for at least a month prior to this incident. Respondent failed to properly maintain the curb and as a result claimants’ vehicle sustained damages.
Accordingly, the Court is of the opinion to and does make an award to the claimants in the amount of $500.00, which is the amount of their deductible.
Award of $500.00.